DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on May 20, 2022.
The amendments to the claims have been entered, claims 15-27 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy M. Harbeck on June 2, 2022.
The application has been amended as follows: 
	
	In claim 15, line 11, the word “valve)” has been replaced with --valve--;
In claim 23, line 3, the word “high” has been replaced with --first--;
	In claim 23, line 4, the word “low” has been replaced with --second--;
	In claim 23, line 5, the word “low” has been replaced with --second--; and
	In claim 23, line 5, the word “high” has been replaced with --second--.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Terminal Disclaimer
The terminal disclaimer filed on May 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,508,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed May 20, 2022, with respect to claims 15-27 have been fully considered and are persuasive.  The rejection of March 17, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a hydraulic system for an automatic transmission having a high-pressure circuit, a pressure accumulator, at least one clutch, a low-pressure circuit, a control unit, wherein the high-pressure and low-pressure circuits are connected via a bypass line to an integrated accumulator charging valve, which in a non-charging position fluidically connects the at least one hydraulic pump to the low-pressure circuit and in a charging position fluidically connects the at least one hydraulic pump to the high-pressure circuit, wherein the accumulator charging valve switches automatically from the charging position to the non-charging position at a first switchover time if the accumulator pressure in the high-pressure circuit exceeds an upper2Application No.: 16/322,717 Attorney Docket No.: 07780409USpressure threshold value, and switches automatically from the non-charging position to the charging position at a second switchover time if the accumulator pressure drops below a lower pressure threshold value, the control unit has a diagnostic module which performs a valve spread diagnosis, in which an actual valve spread between the lower and upper pressure threshold values is determined, and in that the diagnostic module has an analysis unit, which compares the actual valve spread with a target valve spread and, if a deviation is found, diagnoses a fault, which is stored in a valve spread fault memory and the remaining structure of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655